DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on August 25, 2021, has been received and made of record. In response to the Non-Final Office Action dated May 26, 2021, the title and claims 1, 3, 5, 7-9, 11, 14-18 and 20 have been amended, and claims 4, 6, 10, 12, 13 and 19 have been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 112 rejections of claims 3, 4, 12 and 13, Applicant has cancelled claims 4, 12 and 13, as well as amended claim 3 to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 2, 4, 12 and 13 are withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 1-3 and 7 as anticipated by Zhou, Applicant argues that the claims are allowable because “independent claim 1 has been amended to include a portion of the subject matter indicated as allowable from dependent claim 14.” (Remarks, p. 7).  The Office respectfully disagrees.
Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.” (Emphasis added.)  
Further to this, the Zhou reference is found to teach all of the limitations of the newly amended claim (Please see the 35 U.S.C. 102 rejection to claim 1, as anticipated by Zhou, infra).   The Office notes that, regarding the amended material, Applicant is only found to only provide “Zhou fails to teach these features of amended claim 1.” (Remarks, p. 8).  Applicant has not been found to provide any further explanation or analysis to back up this currently unsupported assertion.  Applicant also argues allowability for claims 2, 3 and 7 based on dependence from claim 1, and is not found to provide any individual argument.
	In light of the response supra, and in light of the rejection infra, the Examiner stands behind the teachings of Zhou as applied to the claims as currently provided.
	Regarding the 35 U.S.C. 102 rejection of claims 1-4, 6-8, 11, 12 and 15-18 as anticipated by Cellier, Applicant argues that the claims are allowable because “independent claims 1 and 8 have been amended to include a portion of the subject matter indicated as allowable from dependent claim 14.” (Remarks, p. 8).  The Office respectfully disagrees.
First, the Office notes that only a small, select portion of previously objected to claim 14 was amended into claims 1 and 8.  As noted in the Non-Final Office Action dated May 26, 2021, “Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.” (Emphasis added.)  
Further to this, the Cellier reference is found to teach all of the limitations of the newly amended claim (Please see the 35 U.S.C. 102 rejection to claim 1, as anticipated by Cellier, infra).   The Office notes that, regarding the amended material, Applicant is only found to only provide “Cellier fails to teach these features of amended claims 1 and 8.” (Remarks, p. 8).  Applicant has not been found to provide any further explanation or analysis to back up this currently unsupported assertion.  Applicant also argues allowability for claims 2, 3, 7, 11, 15 and 16 based on dependence from claim 1, and is not found to provide any individual argument.  Applicant also argues allowability for claims 17 and 18 based on dependence from claim 8, and is not found to provide any individual argument.
	In light of the response supra, and in light of the rejection infra, the Examiner stands behind the teachings of Cellier as applied to the claims as currently provided.
	Regarding the 35 U.S.C. 102 rejection of claims 1-3, 5 and 6 as anticipated by Mandelli, Applicant argues that the claims are allowable because “independent claim 1 has been amended to include a portion of the subject matter indicated as allowable from dependent claim 14.” (Remarks, p. 8).  The Office respectfully disagrees.
First, the Office notes that only a small, select portion of previously objected to claim 14 was amended into claim 1.  As noted in the Non-Final Office Action dated May 26, 2021, “Claims 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.” (Emphasis added.)  
infra).   The Office notes that, regarding the amended material, Applicant is only found to only provide “Mandelli fails to teach these features of amended claim 1.” (Remarks, p. 8).  Applicant has not been found to provide any further explanation or analysis to back up this currently unsupported assertion.  Applicant also argues allowability for claims 2, 3 and 5 based on dependence from claim 1, and is not found to provide any individual argument.  
	In light of the response supra, and in light of the rejection infra, the Examiner stands behind the teachings of Mandelli as applied to the claims as currently provided.
	Regarding the 35 U.S.C. 103 rejection of claims 7, 13, 15 and 16 as being unpatentable over Cellier, Applicant argues allowability for claims 7, 15 and 16 based on dependence from claim 1, and is not found to provide any individual argument.   In light of the response to the 35 U.S.C. 103 rejection of claim 1 supra, and in light of the 102 rejection infra, the Examiner stands behind the rejections.
Regarding the 35 U.S.C. 103 rejection of claims 9, 10 and 20 as being unpatentable over Cellier in view of Kleekajai, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 9, 10 and 20 has been withdrawn.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chinese Patent Publication No. 202789942U (translation provided).
Regarding claim 1, Zhou teaches an image sensor, comprising a pixel array (fig. 1, photosensitive chip 12; [0023]) comprising a light sensing area (fig. 1, at least a portion of the ambient light detection area 122; [0023]; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation) and an imaging area (fig. 1, at least a portion of the normal working area 121; [0023]; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation), the light sensing area being configured to detect an illumination intensity ([0023], “the ambient light detection area 122 is used to realize real-time detection of ambient light”) and the imaging area being configured to acquire an image ([0015], “normal working area 121 is used to realize functions such as photography”), and a control circuit coupled to the pixel array (fig. 1, main control chip 10) and configured to receive a first instruction to control the light sensing area to detect the illumination intensity ([0026], instruction to perform ambient light detection), and to receive a second instruction to control the imaging area to acquire the image ([0026], instruction to take photos or videos), wherein the imaging area is inscribed within the pixel array (fig. 1, “the imaging area” can be an “area” within the normal working area 121 within photosensitive chip 12), and an area of area” of ambient light detection area 122 would constitute “an area of the pixel array other than the inscribed imaging area”).
Regarding claim 2, Zhou teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the imaging area is continuously distributed and arranged in a center of the pixel array (fig. 1, at least a portion, i.e., an “area,” of the normal working area 121 continuously distributed and arranged in a center of the pixel array; [0023]), and the light sensing area is arranged at a periphery of the imaging area (fig. 1, at least a portion, i.e., an “area,” of the ambient light detection area 122; [0023]).  Again, the Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 3, Zhou teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 2, supra) including teaching wherein the light sensing area comprises a plurality of sub light sensing areas, and the plurality of sub light sensing areas are equal in size and are spaced apart from one another (fig. 1; an “area” of element 122 inherently has an “area” that is mathematically divisible into, for example, 9 equivalent sections, the four corners of the 9 sections can be interpreted as the recited “sub light sensing areas”, making the “areas” equal in size and each being spaced apart from at least one other).  Again, the Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 7, Zhou teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the imaging area to an area of the pixel array is greater than or equal to 0.6 (fig. 1, an area”, which is a broad term open to broad interpretation.

Claims 1-3, 7, 8, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0176533 to Cellier et al. (hereinafter “Cellier”).
Regarding claim 1, Cellier teaches an image sensor, comprising a pixel array (e.g., figs. 3 and 4, at least a portion of area M1 and at least an area of  M2 and/or M3) comprising a light sensing area (figs. 3 and 4, at least an area of ambient light sensor M2 and/or M3; also see [0045-47]; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation) and an imaging area (figs. 3 and 4, at least an area of imaging matrix M1; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation), the light sensing area being configured to detect an illumination intensity ([0028-33]) and the imaging area being configured to acquire an image ([0028-33]), and a control circuit (figs. 3 and 4, control circuit CT) coupled to the pixel array and configured to receive a first instruction to control the light sensing area to detect the illumination intensity (figs. 3 and 4; [0047], pre-setting of image treatment), and to receive a second instruction to control the imaging area to acquire the image (figs. 3 and 4; [0029], the claim does not preclude a second reading of the light sensing area), wherein the imaging area is inscribed within the pixel array (figs. 3 and 4, “the imaging area” can be an “area” within area M1 and area M2 and/or M3), and an area of area” of ambient light sensor M2 and/or M3 would constitute “an area of the pixel array other than the inscribed imaging area”). The Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 2, Cellier teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the imaging area is continuously distributed and arranged in a center of the pixel array, and the light sensing area is arranged at a periphery of the imaging area (figs. 3 and 4).  Again, the Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 3, Cellier teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 2, supra) including teaching wherein the light sensing area comprises a plurality of sub light sensing areas (e.g., figs. 3 and 4, M2 and M3), and the plurality of sub light sensing areas are equal in size and are spaced apart from one another (e.g. figs. 3 and 4, M2 and M3).  Again, the Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation, leaving the “area” selection open to interpretation, and thus equal selection in size and location.
Regarding claim 7, Cellier teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the imaging area to an area of the pixel array is greater than or equal to 0.6 (figs. 3 and 4, the ratio of an “area” of imaging area M1 to an “area” of the sensing area M2 is clearly greater than .6).  Again, the Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 8, Cellier teaches a camera module, comprising an image sensor (figs. 3 and 4) comprising a pixel array (e.g., figs. 3 and 4, at least a portion of area M1 and at least a portion of area M2 and/or M3) comprising a light sensing area (figs. 3 and 4, at least an area of ambient light sensor M2 and/or M3; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation) configured to detect an illumination intensity ([0028-33]) and an imaging area (figs. 3 and 4, at least an area of imaging matrix M1; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation) configured to acquire an image ([0028-33]), and a control circuit (figs. 3 and 4, control circuit CT) connected to the pixel array and configured to control the light sensing area to detect the illumination intensity according to a first instruction (figs. 3 and 4; [0047], pre-setting of image treatment), and to control the imaging area to acquire the image according to a second instruction (figs. 3 and 4; [0029], the claim does not preclude a second reading of the light sensing area) and an optical filter arranged opposite to the imaging area and configured to be passed through by light to allow the light to reach the imaging area (e.g., figs 1 and 2, filter CF1), wherein the imaging area is inscribed within the pixel array (figs. 3 and 4, “the imaging area” can be an “area” within area M1 and area M2 and/or M3), and an area of the pixel array other than the inscribed imaging area is the light sensing area (figs. 3 and 4, at least an “area” of ambient light sensor M2 and/or M3 would constitute “an area of the pixel array other than the inscribed imaging area”). The Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 11, Cellier teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the control circuit is configured to receive the first instruction and the second instruction at the same time ([0045], in a scenario in which light sensing areas are provided on the sides of an imaging area, as a result of a row read signal). 
Regarding claim 15, Cellier teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the light sensing area to an area of the pixel array is greater than or equal to 0.1 (figs 3 and 4).  The Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.  
Regarding claim 16, Cellier teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the imaging area to an area of the pixel array is greater than or equal to 0.6, and a ratio of an area of the light sensing area to an area of the pixel array is greater than or equal to 0.1 (figs 3 and 4).  
Regarding claim 17, Cellier teaches all of the limitations of claim 17 (see the 35 U.S.C. 102 rejection to claim 8, supra) including teaching the camera module further comprising a visible light filter arranged opposite to the light sensing area and configured to be passed through by a visible part of the light to allow the visible part of the light to reach the light sensing area (e.g., figs. 1 and 2, CF2 and/or CF3). 
Regarding claim 18, Cellier teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection to claim 8, supra) including teaching wherein the optical filter is a RGB filter (fig. 2; [0025]). 
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0037070 to Mandelli.
Regarding claim 1, Mandelli teaches an image sensor, comprising a pixel array (e.g., fig. 1A; [0036]) comprising a light sensing area (e.g., fig. 1A, at least a portion of area 2 and/or at least portions of areas 3, 4, 5; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation) and an imaging area (e.g., fig. 1A, at least a portion of area 1; the Examiner notes that metes and bounds of what constitutes an “area” is currently undefined by the claim and open to interpretation), the light sensing area being configured to detect an illumination intensity ([0039]) and the imaging area being configured to acquire an image ([0036]), and a control circuit coupled to the pixel array ([0106]) and configured to receive a first instruction to control the light sensing area to detect the illumination intensity ([0106], during second mode), and to receive a second instruction to control the imaging area to acquire the image ([0106], during first mode), wherein the imaging area is inscribed within the pixel array (fig. 1A, “the imaging area” can be an “area” within area 1), and an area of the pixel array other than the inscribed imaging area is the light sensing area (fig. 1A, at least a portion of area 2 and/or at least portions of areas 3, 4, 5 would constitute at least  “an area of the pixel array other than the inscribed imaging area”). The Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 2, Mandelli teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the imaging area is continuously distributed and arranged in a center of the pixel array, and the light area”, which is a broad term open to broad interpretation.
Regarding claim 3, Mandelli teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection to claim 2, supra) including teaching wherein the light sensing area comprises a plurality of sub light sensing areas (e.g., fig. 1A, area 2 and 3, 4 and 5), and the plurality of sub light sensing areas have equal areas and are spaced apart from one another (e.g. figs. 1A).  The Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.
Regarding claim 5, Mandelli teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein the pixel array has a circular or elliptical shape (e.g., fig. 1A), the imaging area has a rectangular shape inscribed within the pixel array (e.g., fig. 1A, area 1), and an area of the circular or elliptical pixel array other than the inscribed rectangular imaging area is the light sensing area (e.g., fig. 1A, area 2, and/or 3, 4, and 5, constitute areas of the circle other than the rectangle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cellier.
Regarding claim 7, Cellier teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the imaging area to an area of the pixel array is greater than or equal to 0.6 (figs. 3 and 4, the ratio of an “area” of imaging area M1 to an “area” of the sensing area M2 is clearly greater than .6).  Again, the Examiner notes Applicant’s use of the term “area”, which is a broad term open to broad interpretation.  Further to the above, the specific value is also found to be akin to design choice.  The fact that the claims recite differing ratios (see claims 15 and 16), shows there is no criticality (also see page 9, lines 3-9, of the specification). Absent a showing of criticality, differences such as these can be presumed to have been obvious.  In re Russell, 169 USPQ 426 (CCPA 1971).  Absent a showing of criticality, it would have been within the level of ordinary skill in the art to have designed the areas of the pixel area having any number of differing ratios.
Regarding claim 15, Cellier teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the light sensing area to an area of the pixel array is greater than or equal to 0.1 (figs 3 and 4; based on a selectable ratio of an “area” of imaging area M1 to an “area” of the sensing area M2).  Further to the above, the specific value is also found to be akin to design choice.  The fact that the claims recite differing ratios (see claims 7 and 16), shows there is no criticality (also see page 9, lines 3-9, of the specification). Absent a showing of criticality, differences such as these can be presumed to have been obvious.  In re Russell, 169 USPQ 426 (CCPA 1971).  Absent a showing of criticality, it would 
Regarding claim 16, Cellier teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection to claim 1, supra) including teaching wherein a ratio of an area of the imaging area to an area of the pixel array is greater than or equal to 0.6, and a ratio of an area of the light sensing area to an area of the pixel array is greater than or equal to 0.1 (figs 3 and 4; based on a selectable ratio of an “area” of imaging area M1 to an “area” of the sensing area M2).  Further to the above, the specific value is also found to be akin to design choice.  The fact that the claims recite differing ratios (see claims 7 and 15), shows there is no criticality (also see page 9, lines 3-9, of the specification). Absent a showing of criticality, differences such as these can be presumed to have been obvious.  In re Russell, 169 USPQ 426 (CCPA 1971).  Absent a showing of criticality, it would have been within the level of ordinary skill in the art to have designed the areas of the pixel area having any number of differing ratios.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9 and 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device, comprising a camera module comprising an image sensor comprising: a pixel array comprising a light sensing area configured to detect an illumination intensity and an imaging area configured to acquire an image, and a control circuit connected to the pixel array and configured to control the light sensing area to detect the illumination intensity according to a first instruction, and to control the imaging area to acquire the image according to a second instruction, and an optical filter arranged opposite to the imaging area and configured to be passed through by light to allow the light to reach the imaging area, and a processor connected to the control circuit and configured to generate the first instruction and the second instruction, wherein two camera modules are provided, one of the two camera modules is a front camera module arranged to a front face of the electronic device, and the other one of the two camera modules is a rear camera module arranged to a back face of the electronic device, wherein the light sensing area of the front camera module is configured to detect the illumination intensity to obtain a front-face illumination intensity, the light sensing area of the rear camera module is configured to detect the illumination intensity to obtain a back illumination intensity, and the processor is configured to select a larger illumination intensity from the front-face illumination intensity and the back-face illumination intensity as a final illumination intensity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697